Case: 20-40648     Document: 00516392374         Page: 1    Date Filed: 07/13/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 13, 2022
                                  No. 20-40648                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   David Keith Wills,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:17-CR-390-1


   Before Davis, Elrod, and Haynes, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
          A jury convicted David Keith Wills (“Wills”) of sexually abusing a
   minor girl over a period of three years and conspiring to obstruct justice by
   destroying his laptop computer. Wills appeals, raising numerous arguments.
   We find no reversible error in the proceedings below and AFFIRM.
Case: 20-40648          Document: 00516392374               Page: 2      Date Filed: 07/13/2022




                                           No. 20-40648


                                    I.      Background
          Wills was indicted for (1) conspiracy to commit sex trafficking of a
   child (one count) in violation of 18 U.S.C. §§ 1591 and 1594, (2) sex
   trafficking of a child (seven counts) in violation of § 1591, (3) coercion and
   enticement of a minor (nine counts, two of which are “attempted”) in
   violation of 18 U.S.C. § 2422(b), and (4) conspiracy to commit obstruction
   of justice (one count) in violation of 18 U.S.C. § 1512(c) and (k). The victim
   was Jane Doe (“Jane”), who was ten years old when the abuse began in 2012
   and thirteen when it ended in 2015. The indictment further alleged that
   Jane’s mother, Maria Losoya (“Losoya”), conspired with Wills to abuse
   Jane. Losoya initially denied the accusation, but she later recanted, pleaded
   guilty to sex trafficking Jane, and agreed to cooperate with the prosecution.
   Wills pleaded not guilty to all counts.
          Before trial, Wills moved to dismiss the indictment on double
   jeopardy grounds, among others. The district court denied the motion, and
   we affirmed on interlocutory appeal. 1
          Wills’s trial lasted eleven days. The jury heard testimony from forty-
   seven witnesses, including Jane, Losoya, and Wills. Losoya, who was
   awaiting sentencing at the time of trial, was an important witness for the
   prosecution. 2 She testified that, in exchange for money and gifts from Wills,
   she would deliver Jane to Wills whenever he requested—sometimes even
   checking her out of school—so he could rape her. Jane provided similar
   testimony. The Government also presented documentary evidence that
   corroborated Jane’s and Losoya’s testimonies.



          1
              United States v. Wills (Wills I), 742 F. App’x 887 (5th Cir. 2018) (unpublished).
          2
              Losoya was later sentenced to fifteen years in prison for sex trafficking Jane.




                                                  2
Case: 20-40648          Document: 00516392374            Page: 3       Date Filed: 07/13/2022




                                          No. 20-40648


            The jury convicted Wills on all but one of the counts in the
   indictment. 3 Wills moved for a new trial, which the district court denied. The
   court sentenced Wills to life imprisonment for the sex crimes and five years
   for conspiring to commit obstruction of justice, to be served concurrently.
   The court also imposed a fine of $85,000 and required Wills to pay Jane
   $172,000 in restitution.
            Wills timely appealed.
                                    II.    Discussion
            As mentioned, Wills presents numerous arguments in this appeal.
   Three of those are discussed below. Although we do not discuss Wills’s other
   arguments, we have considered them and conclude they are unavailing.
            A.        Double Jeopardy, Law of the Case
            The Fifth Amendment’s Double Jeopardy Clause states that no
   person may be “twice put in jeopardy” “for the same offence.” 4 Wills argues
   that the federal prosecution violated double jeopardy because he was
   subjected to punitive pretrial bond conditions in state court before being tried
   and convicted in federal court. He further argues that the “dual-sovereignty”
   doctrine, which states that double jeopardy does not prohibit successive
   punishments for a single act that violates the respective laws of two
   sovereigns (e.g., state law and federal law), 5 does not apply here. We hold
   that law of the case bars these arguments.



            3
                Wills was acquitted of one count of attempted coercion and enticement of a
   minor.
            4
                U.S. Const. amend. V, cl. 2.
            5
             See Denezpi v. United States, 142 S. Ct. 1838 (2022); Gamble v. United States, 139
   S. Ct. 1960, 1964 (2019); United States v. Moore, 958 F.2d 646, 650 (5th Cir. 1992).




                                                3
Case: 20-40648           Document: 00516392374               Page: 4      Date Filed: 07/13/2022




                                            No. 20-40648


           “The law of the case doctrine posits that ordinarily ‘an issue of fact or
   law decided on appeal may not be reexamined either by the district court on
   remand or by the appellate court on subsequent appeal.’” 6 The doctrine
   covers issues decided expressly and by necessary implication. 7 We recognize
   three exceptions to law of the case: “(1) The evidence at a subsequent trial is
   substantially different; (2) there has been an intervening change of law by a
   controlling authority; and (3) the earlier decision is clearly erroneous and
   would work a manifest injustice.” 8
           Prior to trial, Wills moved to dismiss the federal indictment on double
   jeopardy grounds. The district court denied the motion, and Wills took an
   interlocutory appeal. Another panel of this court held in 2018 that the dual-
   sovereignty doctrine applied and, consequently, no double jeopardy violation
   occurred. 9 Therefore, we will not revisit this issue unless one of the
   exceptions to the law-of-the-case doctrine applies.
           Wills invokes only the second exception: intervening change of law by
   a controlling authority. He contends Gamble v. United States, 10 a Supreme
   Court decision that issued after Wills I, “makes clear that where a State has
   already punished an individual for a particular crime (here a violation of
   Texas Penal Code § 21.11), the Federal Government may not thereafter
   punish him for those same State ‘offenses.’”


           6
            United States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004) (quoting United States v.
   Matthews, 312 F.3d 652, 657 (5th Cir. 2002)).
           7
               Id. (citing Crowe v. Smith, 261 F.3d 558, 562 (5th Cir. 2001)).
           8
               Id. at 320 n.3 (quoting Matthews, 312 F.3d at 657).
           9
             Wills I, 742 F. App’x at 888 (citing United States v. Angleton, 314 F.3d 767, 771
   (5th Cir. 2002)). Wills I assumed without deciding that the state bond conditions
   constituted “punishment” for double jeopardy purposes. Id. We do so again here.
           10
                139 S. Ct. at 1977.




                                                   4
Case: 20-40648            Document: 00516392374              Page: 5      Date Filed: 07/13/2022




                                              No. 20-40648


           Gamble is an intervening decision by a controlling authority, but it did
   not change the law. The Court re-affirmed the dual-sovereignty doctrine,
   citing, inter alia, 170 years of precedent. 11 Wills builds his argument on a
   passage in Gamble that acknowledged “the presence of a bar in a case in
   which the second trial is for a violation of the very statute whose violation by
   the same conduct has already been tried in the courts of another
   government.” 12 But Gamble did not create this exception to the dual-
   sovereignty doctrine. It comes from a 1959 case that interpreted a decision
   from 1820. 13 Additionally, the Gamble Court was not called upon to apply this
   exception to the facts before it; it merely explained why the exception did not
   undermine the dual-sovereignty doctrine. 14 Thus, Gamble broke no new
   ground.
           For these reasons, the law-of-the-case doctrine forecloses Wills’s
   double jeopardy argument.
           B.         Financial Motive to Lie
           Wills argues that his constitutional rights were violated when he was
   prohibited from discovering certain evidence that purportedly showed
   Jane’s, Losoya’s, and their attorney’s financial motives to lie.
           By way of background, Jane filed a civil lawsuit against Wills shortly
   after he was convicted. Richard Nunez (“Nunez”) is the attorney who



           11
                Id. at 1964.
           12
                Id. at 1977 (quoting Bartkus v. Illinois, 359 U.S. 121, 130 (1959) (interpreting
   Houston v. Moore, 18 U.S. (5 Wheat.) 1 (1820))); see also id. (“In other words, [Houston v.
   Moore] . . . taught only that the law prohibits two sovereigns (in that case, Pennsylvania and
   the United States) from both trying an offense against one of them (the United States).”).
           13
                See Bartkus, 359 U.S. at 130 (citing Houston, 18 U.S.C. (5 Wheat.) at 28, 35).
           14
                Gamble, 139 S. Ct. at 1977.




                                                   5
Case: 20-40648          Document: 00516392374             Page: 6       Date Filed: 07/13/2022




                                          No. 20-40648


   represented Jane in this lawsuit. Nunez also represented Losoya throughout
   the criminal proceedings, including when she pleaded guilty to sex trafficking
   and testified against Wills.
          Wills was wealthy, and he asserts that the prospect of a substantial
   money judgment in a civil suit motivated Jane to falsely accuse him of sexual
   abuse. Nunez, who represented Jane on a contingent-fee basis, likely also
   expected to profit from Jane’s lawsuit. This, Wills claims, created a conflict
   of interest between Nunez and his other client, Losoya; to wit: Nunez
   allegedly had a financial incentive in seeing Losoya plead guilty and testify for
   the prosecution, because a criminal conviction against Wills would help
   ensure a favorable outcome in the civil case. Thus, Wills surmises that Nunez
   encouraged Losoya to sacrifice her own interests, recant her prior denials,
   falsely admit to prostituting her own daughter (which carried a fifteen-year
   minimum sentence under federal sentencing guidelines), and provide
   incriminating testimony against Wills.
          Wills claims that he attempted to develop this theory before trial by
   seeking discovery of any contract or contact Jane had with any civil lawyer,
   but the district court thwarted these efforts. He contends this prevented him
   from exposing Jane’s and Losoya’s motives in testifying against him and,
   consequently, violated fundamental fairness and deprived him of a
   meaningful opportunity to present a complete defense.
          We review constitutional claims de novo. 15 “[T]he Constitution
   guarantees criminal defendants ‘a meaningful opportunity to present a
   complete defense.’” 16 For example, the Fifth Amendment’s Due Process


          15
               United States v. Romero-Cruz, 201 F.3d 374, 377 (5th Cir. 2000).
          16
             Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (quoting Crane v. Kentucky,
   476 U.S. 683, 690 (1986)).




                                                 6
Case: 20-40648         Document: 00516392374                Page: 7       Date Filed: 07/13/2022




                                           No. 20-40648


   Clause requires that criminal defendants be treated with “fundamental
   fairness essential to the very concept of justice,” and the Sixth Amendment’s
   Compulsory Process Clause “ensures that criminal defendants have . . . the
   right to put before a jury evidence that might influence the determination of
   guilt.” 17 In exercising these rights, however, a defendant “must comply with
   established rules of . . . evidence designed to assure both fairness and
   reliability in the ascertainment of guilt and innocence.” 18 The determination
   of whether the exclusion of evidence is of a constitutional dimension depends
   on the reason for and effect of the exclusion, and it typically includes an
   inquiry into the Federal Rules of Evidence. 19
           Wills knew before trial that Nunez represented Losoya, and he
   presented this fact to the jury. He cites two pretrial motions to support his
   claim that he repeatedly sought disclosure of any contract or contact Jane had
   with Nunez but “was prevented from exploring these issues.”




           17
              United States v. Piper, 912 F.3d 847, 854 (5th Cir. 2019) (first quoting United
   States v. Valenzuela-Bernal, 458 U.S. 858, 872 (1982), then, Taylor v. Illinois, 484 U.S. 400,
   408 (1988)).
           18
               Id. (quoting United States v. John, 597 F.3d 263, 276–77 (5th Cir. 2010))
   (omission in original); see also Taylor, 484 U.S. at 410–11 (“The principle that undergirds
   the defendant’s right to present exculpatory evidence is also the source of essential
   limitations on the right. The adversary process could not function effectively without
   adherence to rules of procedure that govern the orderly presentation of facts and arguments
   to provide each party with a fair opportunity to assemble and submit evidence to contradict
   or explain the opponent’s case.”); United States v. Ramos, 537 F.3d 439, 448 (5th Cir. 2008)
   (“The right to present a complete defense . . . ‘is an essential attribute of the adversary
   system. However, this right is limited and must be weighed against the countervailing
   interests in the integrity of the adversary process . . . the interest in the fair and efficient
   administration of justice, and the potential prejudice to the truth-determining function of
   the trial process.’” (quoting United States v. Mizell, 88 F.3d 288, 294 (5th Cir. 1996))).
           19
             United States v. Skelton, 514 F.3d 433, 440 (5th Cir. 2008) (citing Kittelson v.
   Dretke, 426 F.3d 306, 319 (5th Cir. 2005)).




                                                  7
Case: 20-40648     Document: 00516392374          Page: 8    Date Filed: 07/13/2022




                                   No. 20-40648


          First, Wills filed a motion to compel the Government to produce
   approximately 100 discovery items, including “[t]he fact of any contact Jane
   Doe [or any person on her behalf] had with any civil lawyer” and “[a]ny and
   all statements made by Jane Doe, including but not limited to conversations
   with Richard Nunez.” At a hearing on that motion, Wills’s counsel
   represented that the parties had resolved most of the discovery issues.
   Wills’s counsel also stated that the Government’s attorney “was checking
   on whether Maria Losoya’s lawyer had any communications with Jane Doe.
   He’s just double checking on that for me; he doesn’t believe there were any
   direct communications . . . .” The parties discussed several other matters at
   the hearing. Afterwards, the district court issued a minute entry stating that
   the parties “will continue to work together on remaining discovery issues”
   and “terminated” the motion.
          Nothing in the record indicates that the Government possessed prior
   to or during trial any evidence or information that was responsive to these
   discovery requests. Obviously, the Government could not disclose evidence
   it did not have. Indeed, while Wills asserts that he “was not permitted to
   present” the jury with evidence that Nunez represented Jane, he does not
   argue on appeal that the Government suppressed, failed to disclose, or
   otherwise prevented him from obtaining this evidence.
          Second, Wills filed an ex parte motion to issue under seal—and
   without notice to Jane—subpoenas duces tecum to Nunez, Losoya, and
   Jane’s guardian that would require them to produce before trial any
   agreements for legal services between Jane and Nunez (or any other lawyer).
   Criminal Procedure Rule 17(c)(3) requires that a victim be given notice of a
   subpoena that seeks production of the victim’s personal or confidential




                                         8
Case: 20-40648         Document: 00516392374          Page: 9   Date Filed: 07/13/2022




                                       No. 20-40648


   information, unless “exceptional circumstances” are present. 20 The district
   court found there were no “exceptional circumstances” and declined to issue
   these subpoenas. At Wills’s request, the district court gave him two weeks to
   file additional briefing on whether “exceptional circumstances” were
   present. However, Wills did not file additional briefing.
          Wills does not argue on appeal that the district court erroneously
   interpreted Rule 17(c)(3), nor does he dispute that he failed to file additional
   briefing despite asking for and receiving the opportunity to do so.
   Furthermore, the district court did not prohibit all discovery of this topic; it
   merely refused to issue these subpoenas without giving notice to Jane. Wills
   does not explain why he could not provide this notice. It appears he simply
   chose to abandon his effort to discover this evidence before trial.
          In short, these two events do not establish that Wills was denied a
   “meaningful opportunity” to present a complete defense. We further note
   that both Losoya and Jane testified at trial, and Wills does not argue that the
   district court prohibited him from questioning them about Nunez’s
   representation or potential civil litigation. Nor does Wills assert that he was
   prohibited from calling Nunez or Jane’s guardian to testify about this issue.
          Wills also contends that the district court erred by refusing to grant
   him a new trial based on newly discovered evidence. We hold that Wills
   waived this argument by failing to adequately brief it.
          Wills learned after trial that Jane (through her guardian) hired Nunez
   to represent her in the civil case against Wills. The representation agreement
   is dated October 8, 2019, the same date the jury convicted Wills. Nine days
   later, on October 17, 2019, Nunez filed on Jane’s behalf the civil case against



          20
               Fed. R. Crim. P. 17(c)(3).




                                            9
Case: 20-40648        Document: 00516392374               Page: 10        Date Filed: 07/13/2022




                                           No. 20-40648


   Wills. Wills moved for a new trial, arguing, inter alia, that Jane’s lawsuit and
   her representation agreement with Nunez constitute newly discovered
   evidence of Jane’s and Losoya’s motives to lie. The district court rejected
   this argument because two of the five elements of the “Berry rule” were
   lacking. 21
           Wills’s opening brief on appeal states in conclusory fashion that the
   district court erred when it denied this aspect of his motion for a new trial.
   He does not mention the Berry rule, much less explain why or how the district
   court’s application of that rule was incorrect. Consequently, Wills waived
   any argument that the district court erred when it denied this aspect of his
   motion for new trial. 22
           C.       Wills’s Medical Records
           Wills testified at trial that he was diagnosed with herpes in 2006, six
   years before the abuse started. However, the district court excluded medical
   records from South Africa confirming this diagnosis because Wills failed to
   produce them despite the Government’s specific requests prior to and during
   trial. Wills argues that excluding this evidence deprived him of a meaningful


           21
              See generally United States v. Wall, 389 F.3d 457, 467 (5th Cir. 2004) (“As a
   general rule, there are five prerequisites (typically referred to as the Berry rule) that must
   be met to justify a new trial on the ground of newly discovered evidence. The defendant
   must prove that (1) the evidence is newly discovered and was unknown to the defendant at
   the time of trial; (2) the failure to detect the evidence was not due to a lack of diligence by
   the defendant; (3) the evidence is not merely cumulative or impeaching; (4) the evidence
   is material; and (5) the evidence if introduced at a new trial would probably produce an
   acquittal.” (footnote and citations omitted)). The district court held that Wills failed to
   establish the third and fifth elements.
           22
              See, e.g., United States v. Hoffman, 901 F.3d 523, 552 n.16 (5th Cir. 2018)
   (“Failure on appeal to adequately brief an issue waives it.”); United States v. Beaumont, 972
   F.2d 553, 563 (5th Cir. 1992) (merely asserting in appellate brief that evidence was
   insufficient to convict without providing any argument to support the contention renders
   the issue abandoned).




                                                 10
Case: 20-40648         Document: 00516392374              Page: 11       Date Filed: 07/13/2022




                                           No. 20-40648


   opportunity to present a complete defense because the medical records
   showed that he carried a highly communicable sexually transmitted disease
   that was not detected in Jane by the SANE (sexual assault nurse examiner)
   examination. 23 He further claims that Criminal Procedure Rule 16(b), which
   governs a defendant’s reciprocal discovery obligations, did not require him
   to produce these records until the day he actually testified.
          As discussed above, the right to a meaningful opportunity to present
   a complete defense is not limitless. The defendant must, for example,
   “comply with established rules of . . . evidence designed to assure both
   fairness and reliability in the ascertainment of guilt and innocence.” 24
          Rule 16(a) gives a criminal defendant the option to demand that the
   Government produce certain categories of documents before trial. 25 When a
   defendant avails himself of this option, it triggers a reciprocal right in the
   prosecution to request the same categories of documents that the defendant
   “intends to use” in his case-in-chief. 26 There is no dispute that Wills sought
   and received discovery from the Government and the Government
   specifically requested his medical records before trial. Wills argues only that
   he did not “intend to use” these records in his case-in-chief until he decided
   to waive his Fifth Amendment right to silence and testify at trial, and he did
   not make that decision until after the Government presented its case. Thus,
   Wills claims he was under no obligation to produce these documents until the
   day he determined he would, and did, testify.



          23
             The Government is quick to point out that the SANE exam did not actually test
   Jane for herpes.
          24
               Piper, 912 F.3d at 854 (quoting John, 597 F.3d at 276–77 (omission in original)).
          25
               Fed. R. Crim. P. 16(a)(1)(E)–(F).
          26
               Fed. R. Crim. P. 16(b)(1)(A)(ii), (B)(ii).




                                                 11
Case: 20-40648           Document: 00516392374              Page: 12      Date Filed: 07/13/2022




                                             No. 20-40648


           Several district courts have rejected this argument. 27 Those courts
   reasoned that the privilege against self-incrimination does not exempt a
   defendant from his reciprocal discovery obligation; a defendant may not avail
   himself of discovery from the Government and then condition his reciprocal
   compliance on his decision whether to testify. 28 We agree. Accordingly, we
   hold that Wills violated his reciprocal discovery obligation by not timely
   producing the South African medical records.
           Arguing in the alternative, Wills contends that even if he did violate
   Rule 16(b), our decision in United States v. Davis 29 holds that the Sixth
   Amendment forbids the exclusion of otherwise admissible evidence solely as
   a sanction to enforce the discovery rules or orders. We rejected a nearly
   identical argument in United States v. Lundy. 30 There we cited the Supreme
   Court’s intervening decision in Taylor v. Illinois for the proposition that there
   are instances where preclusion is an appropriate remedy. 31 In other words,
   Lundy recognized that Taylor abrogated Davis’s holding that the Sixth
   Amendment prohibits exclusion for discovery violations. 32 Furthermore,
   Lundy upheld the district court’s decision to exclude the defendant’s expert


           27
             United States v. Huntress, No. 13-CV-199S, 2015 WL 631976, at *33 (W.D.N.Y.
   Feb. 13, 2015); United States v. Seldon, No. 2:07-CR-0135, 2008 WL 11384195, at *2 (D.
   Nev. Oct. 20, 2008), aff’d, 462 F. App’x 735 (9th Cir. 2011) (unpublished); United States
   v. Warner, No. 02-CR-506, 2005 WL 2367769, at *13 (N.D. Ill. Sept. 23, 2005), aff’d, 498
   F.3d 666 (7th Cir. 2007); United States v. Ryan, 448 F. Supp. 810, 811 (S.D.N.Y.), aff’d,
   594 F.2d 853 (2d Cir. 1978) (unpublished table decision).
           28
                See, e.g., Seldon, 2008 WL 11384195, at *2 (citing Ryan, 448 F. Supp. at 811).
           29
                639 F.2d 239, 243 (5th Cir. Unit B Mar. 1981).
           30
                676 F.3d 444, 451 (5th Cir. 2012).
           31
                Id. (citing Taylor, 484 U.S. at 413).
           32
              Id. at 451–52. Indeed, Taylor “rejected petitioner’s argument that a preclusion
   sanction is never appropriate no matter how serious the defendant’s discovery violation
   may be.” 484 U.S. at 416.




                                                    12
Case: 20-40648        Document: 00516392374               Page: 13        Date Filed: 07/13/2022




                                           No. 20-40648


   witness—a more severe remedy than excluding a single document that is
   cumulative of the witness’s testimony—after the defendant failed to provide
   the Government with a summary of the expert’s testimony as required under
   Rule 16(b)(1)(C). 33
           We review a district court’s decision to exclude evidence as a sanction
   for violating a discovery rule or pretrial order for abuse of discretion. 34 Aside
   from arguing that exclusion is never appropriate, Wills does not contend that
   the district court abused its discretion when it excluded his medical records.
   Consequently, we treat the issue as waived and leave undisturbed the district
   court’s decision to exclude these documents. 35
           D.       Wills’s Remaining Arguments
           Wills raises numerous other issues on appeal, which are listed in the
   margin. 36 We have carefully considered the parties’ briefs, the record, and
   the applicable law. We find for essentially the reasons expressed by the


           33
             676 F.3d at 451–52; see also United States v. Chaparro-Luna, 790 F. App’x 560,
   566 (5th Cir. 2019) (unpublished) (same).
           34
             United States v. Garza, 448 F.3d 294, 299–300 (5th Cir. 2006); see also Taylor,
   484 U.S. at 414–15 (providing a non-exhaustive list of factors to guide a district court’s
   “exercise of discretion” whether to exclude evidence for a discovery violation).
           35
              See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“An appellant abandons
   all issues not raised and argued in its initial brief on appeal. . . . A party who inadequately
   briefs an issue is considered to have abandoned the claim.” (emphasis in original; citations
   omitted)).
           36
             Wills’s remaining arguments concern: (1) alleged juror misconduct or bias, (2) an
   incomplete trial transcript, (3) destruction of raw data extracted from Losoya’s cell phone,
   (4) admission of expert testimony regarding cell site location information, (5) the search
   warrants used to obtain Wills’s emails and phone records, (6) the Government’s alleged
   intrusion into the attorney-client relationship stemming from the collection and
   dissemination of Wills’s handwritten notes, (7) the sufficiency of the jury instructions and
   indictment, (8) sufficiency of the evidence regarding the conviction for conspiracy to
   commit obstruction of justice, (9) alleged prosecutorial misconduct, and (10) exclusion of
   a laptop computer.




                                                 13
Case: 20-40648    Document: 00516392374            Page: 14   Date Filed: 07/13/2022




                                    No. 20-40648


   district court and the Government that none of Wills’s remaining arguments
   have merit. We forego discussion of these issues.
                             III.    Conclusion
         The judgment of the district court is AFFIRMED.




                                         14